DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CORRECTED NOTICE OF ALLOWANCE
This Corrected Notice of Allowance is in response to the IDS filed on 13 January, 2020 and a telephone call held with the Attorney of Record (Stanley Erjavac) on 10 March, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 January, 2020 is being considered, in whole, by the examiner.
As noted with the annotated PTO-1449 mailed with the Non-Final Office Action 5 October, 2021, reference WO 2019/021706 A1, was not considered, as it was believed the reference had not been furnished with the IDS filed on 13 January, 2020. However, as pointed out by the Applicant the reference had been furnished. Upon review, the Examiner noted that the reference was furnished with this respective IDS, and correction was necessary. As such, the corrected annotations of the IDS submitted on 13 January, 2020 are furnished with this Corrected Notice of Allowance.

Reasons for Allowance
 The detailed reasons for allowance made of record in the Notice of Allowance mailed on 3 March, 2022 are hereby incorporated by reference in its entirety.
It will be further noted, the foreign reference WO 2109/021706 A1, not previously considered, does not yield any new prior art teachings that would otherwise anticipate or render obvious the claimed invention as currently recited within the independent claims, and dependents thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        3/10/2022